ALLOWABILITY NNOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to amendments and remarks filed 27 June 2022. Claims 1-7, 10, 36, 43-46 and 52 are pending in the application; claims 1, 3, 10, 36 and 44 are amended; claim 52 is new; and claims 8-9, 11-35, 37-42 and 47-51 are cancelled.

Allowable Subject Matter
Claims 1-7, 10, 36, 43-46 and 52 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner has carefully reconsidered the claims and performed a further search. 
Examiner notes that Amin et al. (US 2019/0159281 A1) discloses techniques for a plurality of network nodes (Fig. 4, 301 and 401; or Fig. 5, 501) to determine at least one pattern of time periods of the plurality of network nodes indicating time instances where the self-backhaul link is in sleep mode comprising at least one of a sleep period for the self-backhaul link from the plurality of network nodes and sleep periods of the plurality of network nodes themselves that can be used to optimize the sleep mode plans to provide a highest power savings at the plurality of network nodes; however, this is based on sleep mode plans of devices (Fig. 4 , 302-305 and 402-405; Fig. 5, 502-505) connected to the plurality of network nodes and not the sleep mode plans of the plurality of network nodes themselves.
Parkvall et al. (US 2017/0331670 A1) discloses features related to self-backhaul links.
Wang et al. (US 2011/0261747 A1) discloses techniques for scheduling resources for relays (i.e., corresponding to the plurality of network nodes) based on buffer conditions of the network nodes.
However, neither the prior art of record nor the prior art identified herein alone or together teaches or suggests the combination of features recited in the independent claims. Therefore, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461